UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6872


MAURICE MCKAY,

                    Petitioner - Appellant,

             v.

WARDEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:20-cv-02960-PWG)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice McKay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice McKay, a federal prisoner, appeals the district court’s order granting

summary judgment to Respondent and denying relief on his 28 U.S.C. § 2241 petition in

which he challenged the execution of his sentence. The district court determined that

McKay did not properly exhaust his administrative remedies before filing his petition.

       On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because McKay’s informal brief does not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We deny McKay’s motion to

supplement the record and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2